Citation Nr: 1201151	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for a scar of the right eyebrow.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985 with subsequent service in the U.S. Army Reserve from 1985 to 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a right knee disability, a right shoulder disability, and a scar of the right eyebrow are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On November 9, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative, that a withdrawal of the issues of service connection for bilateral hearing loss and tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of service connection for bilateral hearing loss and tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during a November 9, 2011 video conference hearing before the undersigned Veterans Law Judge, the Veteran withdrew the issues of service connection for a bilateral hearing loss and tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration on these particular issues.  See November 2011 Board Hearing Transcript, pg. 3.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.



ORDER

The issue of service connection for bilateral hearing loss is dismissed.

The issue of service connection for tinnitus is dismissed.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to service connection for a right knee disability, a right shoulder disability, and a scar of the right eyebrow must be remanded for further development.  In particular the Board finds that it is necessary to provide a VA medical examination with an opinion, to verify periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during the Veteran's Army Reserve service, and to obtain service personnel records and ongoing VA medical records.  

Service treatment reports reflect that, in a September 1982 Report of Medical History, the Veteran reported sustaining a wrestling injury to the right shoulder in 1981.  In a September 1982 enlistment examination, a clinical evaluation revealed normal findings of the lower extremities and skin, and noted abnormalities of the upper extremities, specified as injury to the right shoulder in early 1981.  X-rays of the right shoulder were provided in September 1982, revealing the right shoulder was within normal limits and the radiologist found in his impression that it was one and a half years after injury to the right shoulder and now the Veteran had a normal examination and should be able to perform all duties.  In a subsequent November 1982 Report of Medical Examination, a clinical evaluation reflects normal finding of the upper extremities, lower extremities, and skin.  In January 1983, the Veteran was treated for knee pain, diagnosed as chondromalacia of the bilateral knees.  In January 1984, the Veteran was treated for and diagnosed with a laceration of the right forehead above the right brow.  

Post active duty service treatment reports include the Veteran's service treatment records from his service in the Army Reserve as well as private and VA medical records.  

A January 1989 Report of Medical History reflects that the Veteran reported a history of right shoulder treatment, although a January 1989 Report of Medical History revealed normal findings of the upper extremities.  Thereafter, a June 1991 service treatment report reflects that he was treated for and diagnosed with a right shoulder strain, which the service medical officer noted was "probably [secondary] to heavy lifting during initial field training at the start of approximately two weeks ago."  

Private treatment reports reflect that the Veteran was treated in a private hospital emergency room for right shoulder pain in December 2001.  At this time, x-rays of the right shoulder demonstrated no acute osseus abnormality, however, findings indicated moderate degenerative changes in the glenohumeral joint.  The Veteran was diagnosed with shoulder pain and degenerative joint disease by the emergency room physician.  

Private treatment reports from October 2011 reflect that x-rays of the right knee indicated mild, two compartment arthritis and x-rays of the right shoulder revealed a moderate degree of arthritis in the right shoulder.  Also at this time, the Veteran's private physician noted that he had osteoarthritis, among other disabilities, and was essentially unqualified for general employment.  

In a November 2011 video conference hearing, the Veteran testified that he injured his right shoulder prior to enlistment, however, he was found to have a normal examination and would be able to perform all duties.  He reported that he injured his right shoulder in June 1991, wherein he was treated for a right shoulder sprain while on ACDUTRA.  The Veteran also testified that, while on active service he was diagnosed with chondromalacia in January 1983 and that he had injured his knee by jumping of a truck.  He reported that he was jumping off trucks a lot during active service and that his knee has continued to bother him since that time.  The Veteran also testified that he was treated for a laceration to the right forehead in January 1984.  Finally, he reported that he is currently diagnosed with right shoulder and right knee disabilities, and that he currently had a visible scar above the right eyebrow.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In considering the service treatment reports demonstrating treatment and diagnoses for the right knee and laceration over the right eyebrow during active service, the treatment records demonstrating treatment for right shoulder strain while the Veteran was in the Army Reserve, private treatment reports demonstrating current diagnoses of arthritis in the right knee and right shoulder, the Veteran's testimony regarding a visible scar over the right eyebrow, his testimony regarding an injury to the right shoulder while on ACDUTRA, and his testimony regarding a continuity of knee symptoms since his active service, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that he has current right knee disability, right shoulder disability, and scar of the right eyebrow that had their onset in service or were otherwise related to service.  McLendon, 20 Vet. App. 79; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

In this case, the Veteran's periods of ACDUTRA and INACDUTRA remain unverified.  The record reflects that no attempts were made to request service personnel records or additional information from the service department or the National Personnel Records Center (NPRC) in order to verify the beginning and ending dates of the Veteran's duty status for each period not yet verified, to include the dates of ACDUTRA and INACDUTRA.  Therefore, a remand is warranted.

The record also reflects the Veteran has had continuing treatment at VA.  Therefore, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO contact the National Personnel Records Center (NPRC) and request all service personnel records.  If the search effort for these records has negative results, documentation from that facility, to that effect, should be placed in the claims folder.  

2.  The AMC/RO should contact:  (1) the NPRC; (2) the service department; and (3) any other identified organization that may hold information regarding the Veteran's Army Reserve service, and verify the beginning and ending dates of each period of the Veteran's ACDUTRA and INACDUTRA, in addition to the already-verified period of active military service from November 1982 to November 1985.  Specifically, the AMC/RO should determine whether the Veteran was on ACDUTRA during the time he injured his right shoulder on June 13, 1991.  

The AMC/RO must ensure that verification of all periods of service is accomplished on remand.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

In requesting this information, the AMC/RO should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  The AMC/RO is reminded that it should continue efforts to obtain verification of all the Veteran's periods of service, to include each period of ACDUTRA and INACDUTRA, until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.

3.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from May 2009 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

4.  The AMC/RO should arrange for a VA examination of the Veteran to address the etiology of any currently diagnosed right knee disability, right shoulder disability, and scar of the right eyebrow.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current right knee disability, right shoulder disability, or scar of the right eyebrow?  Please specify the diagnosis/diagnoses for each.

(b).  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disability: (1) was incurred during his period of active service from November 1982 to November 1985; or (2) is otherwise related to or was caused by a period of qualifying military service.  (Please note, the Veteran is competent to testify to having jumped off a truck continually throughout his active service and that his knee has continued to bother him since that time).  

(c).  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right shoulder disability: (1) was incurred during his period of active service from November 1982 to November 1985 or was incurred in the June 13, 1991 injury; or (2) is otherwise related to or was caused by a period of qualifying military service.  

(d).  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current scar of the right eyebrow: (1) was incurred during his period of active service from November 1982 to November 1985 and especially the documented January 1984 laceration he sustained; or (2) is otherwise related to or was caused by a period of qualifying military service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

6.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


